Citation Nr: 0005070	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder with depression, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for a history of 
recurrent ganglion cyst of the left wrist.

4.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath and claimed as 
secondary to the service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from September 1986 to 
January 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in August 
1999 at the request of the American Legion's Washington, DC 
office for the purpose of clarifying which service 
organization the appellant desired as his representative.  In 
October 1999, the appellant filed a new power of attorney (VA 
Form 21-22) designating the American Legion as his 
representative.  Subsequently, in December 1999, the case was 
returned to the Board for further appellate review.  In 
January 2000, the appellant's American Legion representative 
here in Washington reviewed the claims file and prepared a 
"Written Brief Presentation" in support of the claim.


REMAND

In view of the aforementioned development regarding 
clarification of the representative, the Board may now 
proceed with its appellate review of the issues on appeal.  
See 38 C.F.R. § 20.601 (1999).

Additional development of the evidentiary record is in order 
because the appellant's application for benefits is 
incomplete and because VA is on notice of the existence of 
government records relevant to the issue under consideration.  
See 38 U.S.C.A. § 5103(a) (West 1991) and Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam) (records in constructive 
possession of VA).

The Board notes that additional VA medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims: In a "Statement in Support of Claim," VA Form 21-
4138, dated January 9, 1995, the appellant indicated that he 
had been receiving treatment at the VA Medical Center (VAMC) 
in Birmingham, Alabama.  Although he did not specifically 
identify the nature of this treatment, he indicated that he 
wanted the RO to obtain records from this facility in 
connection with his claim for "service-connected 
disabilities."  The record further reflects that he 
participated in a work-study program at the Birmingham-VAMC 
in 1997, and that he was being followed by a VA physician at 
this facility as late as November 1997, as noted on a VA 
compensation examination conducted at that time.  Thus, there 
appears to be additional medical records available, and of 
more recent chronology, which are potentially relevant to one 
or more of the claims on appeal.  The requisition and 
consideration of all available medical-treatment records that 
are clearly relevant to an issue on appeal is necessary for 
the proper adjudication of this case.  This is particularly 
important with regard to VA medical records.  Well-
established legal precedent holds that VA has constructive 
notice of medical records in its possession, Bell, supra, and 
therefore, any available records from the aforementioned VA 
facility should be obtained and associated with the file.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

In view of the above, the Board finds that additional medical 
development to evaluate the appellant's dysthymic disorder 
would prove useful in this case, and is consistent with VA's 
duty to assist, as this is a claim seeking an increased 
rating arising from an appeal of the original award of 
service connection and assignment of a disability rating.  
See Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this 
particular case, review of the evidence discloses that the 
appellant's psychiatric disorder was last evaluated by VA in 
November 1997.  At that time, he was diagnosed with 
dysthymia, chronic, moderate, and given a Global Assessment 
of Functioning (GAF) score of 60.  On the basis of this 
examination as well as all the pertinent evidence on file, 
the RO granted an increased rating for this disability to 30 
percent, effective from the day after service discharge - 
January 31, 1995, as the appellant's original claim was filed 
with a year after service discharge (March 1995).  See 38 
C.F.R. § 3.400(b)(2) (1999).  Although such action obviates 
the necessity of considering staged ratings, see Fenderson v. 
West, 12 Vet. App. 119 (1999), the claim is still pending on 
appeal as the appellant has not withdrawn this claim and a 
greater benefit is provided under the schedular criteria.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Moreover, in view of the fact that the November 1997 VA 
examination did not have benefit of review of the evidence in 
the claims file, and in light of the additional evidentiary 
development ordered by this remand, the Board concludes that 
a new VA examination should be conducted to ensure compliance 
with the law, applicable VA regulations and relevant 
precedent decisions of the U. S. Court of Appeals for 
Veterans Claims (the Court).  See e.g. Massey v. Brown, 
7 Vet. App. 204 (1994); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 
517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination," particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination)).

The Board further finds that consideration of an 
extraschedular evaluation for the appellant's dysthymic 
disorder pursuant to 38 C.F.R. § 3.321(b)(1) (1999) is 
reasonably raised by the record.  Consequently, the Board 
will request the RO to consider the application of that 
section pursuant to this remand.  VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (remand, rather than referral, is proper 
disposition for extraschedular claims inferred or reasonably 
raised by the evidence of record).

Finally, the RO is advised that the appellant's claims for 
service connection for irritable bowel syndrome, residuals of 
a recurrent ganglion cyst of the left wrist and a respiratory 
disorder manifested by shortness of breath have been in 
continuous appellate status since the denial of these claims 
by the rating decision in November 1995.  Hence, no final 
determination has been made with respect to these claims for 
purposes of finality and new and material evidence under 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Therefore, the RO's 
rating decision and supplemental statement of the case issued 
in December 1997 incorrectly considered these claims on the 
basis of failure to submit new and material evidence.  As 
original claims, they must be instead considered first on the 
basis of whether they are well grounded, and if so, whether 
entitlement is warranted on the basis of entire evidentiary 
record, with consideration of the duty to assist and benefit 
of the doubt provisions under 38 U.S.C.A. § 5107.  The Board 
further observes that the appellant has argued entitlement to 
service connection for the respiratory disorder on a 
secondary and/or aggravation basis to the service-connected 
psychiatric disorder, requiring consideration of whether the 
claim is well grounded with the framework provided by the 
Court in Jones v. West, 12 Vet. App. 513 (1999) (well 
grounded criteria for a secondary service connection claim) 
and Allen v. Brown, 7 Vet. App. 439 (1995) (aggravation of 
non service-connected disability by a service-connected 
disability).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the Birmingham-
VAMC and request complete, legible copies 
of all medical reports which this 
facility has in its possession pertaining 
to treatment provided to the appellant 
since January 1995, to include any 
medical-employment records which may have 
been generated in connection with his 
participation in work-study program at 
this facility in 1997.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  Next, the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's dysthymic disorder should 
be evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history.  
Further, the examiner is requested to 
provide a GAF score consistent with the 
criteria in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from his 
dysthymia is requested.  Specifically, 
the examiner should describe what types 
of employment activities would be limited 
due solely to the appellant's service-
connected dysthymic disorder, bearing in 
mind his entire social-medical history.  
The report of the examination should be 
thereafter associated with the claims 
folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  The RO 
should specifically review the 
examination reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above, 
the RO should readjudicate the claims on 
appeal with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  Further, 
with regard to the increased rating claim 
for the dysthymic disorder, consideration 
of an extraschedular evaluation for this 
claim under 38 C.F.R. § 3.321(b)(1) 
should be addressed on readjudication as 
well.  In addition, as detailed above in 
this REMAND, the adjudication of the 
claim of service connection for the 
respiratory disorder should include 
consideration of the claim on secondary 
and/or aggravation basis entitlement, as 
advanced by the appellant in his 
contentions and arguments of record, 
within the framework provided by the 
Court in Jones and Allen, both supra.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


